Exhibit 10.2

ABN AMRO Capital USA LLC

100 Park Avenue

17th Floor

New York

NY 10017, USA

 

To:

Baltic Wasp Limited

 

 

Copy:

Genco Shipping & Trading Limited

 

Baltic Trading Limited

 

Baltic Hornet Limited

 

 

9 August 2016

Dear Sirs

Secured loan agreement dated 8 October 2014  (as amended and supplemented by a
first supplemental agreement dated 14 July 2015 and a further supplemental
letter dated 31 December 2015, the "Loan Agreement") made between Baltic Wasp
Limited as borrower (the "Borrower"), the financial institutions listed in
Schedule 1 to the Loan Agreement as lenders, ABN AMRO Capital USA LLC, as MLA,
ABN AMRO Capital USA LLC, as agent (acting in that capacity, the "Agent"), ABN
AMRO Capital USA LLC, as security agent (acting in that capacity, the "Security
Agent"), ABN AMRO Bank N.V. Singapore Branch, as Sinosure Agent and ABN AMRO
Bank N.V., as swap provider

1Definitions

1.1In this letter:

"Enforcement Action" means:

(a)in relation to any Liabilities:

(i)the acceleration of any Liability or the making of any declaration that any
Liabilities are due and payable or payable on demand;

(ii)any demand against any Group Member under any security, guarantee or surety
provided of that Group Member;

(iii)the exercise of any right of set-off, account combination or payment
netting against any Group Member in respect of any Liabilities other than
ordinary netting under any swap or derivative contract; and

(iv)the premature termination or close-out of any swap or derivative transaction
under any swap or derivative contract entered into with any Group Member;

(b)the taking of any steps to enforce or require the enforcement of any
Encumbrance granted by any Group Member in







--------------------------------------------------------------------------------

 



any collateral under the Loan Agreement, the Hornet Credit Facility or the Other
Credit Agreements (including arrest of the relevant vessel or other enforcement
of the relevant mortgage, the crystallisation of any floating charge or
redirecting the earnings of the relevant vessel or the other assets of any Group
Member), except for any enforcement of assignment of insurances in relation to a
total loss or other significant insured event;  or  

(c)the petitioning or applying for any Insolvency Proceedings.

"Group" means the Parent and each of the Subsidiaries, and a "Group Member"
means any of them.

 

"Guarantee A" means the guarantee and indemnity dated 8 October 2014 granted by
Guarantor A in favour of the Security Agent.

 

"Guarantee B" means the guarantee and indemnity dated 17 July 2015 granted by
the Parent in favour of the Security Agent.

 

"Guarantees" means Guarantee A and Guarantee B.

 

"Guarantor A" means Baltic Trading Limited, a company incorporated under the
laws of the Republic of the Marshall Islands whose registered address is at
Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro, Marshall Islands,
MH 96960.

 

"Hornet Credit Facility" means the secured loan agreement dated 8 October 2014
(as amended and supplemented from time to time) made between Baltic Hornet
Limited as borrower, the banks listed in schedule 1 thereto as lenders, AMRO
Capital USA LLC, as MLA, agent and security agent, ABN AMRO Bank N.V. Singapore
Branch, as Sinosure Agent and ABN AMRO Bank N.V., as swap provider.

 

"Insolvency Proceedings" means any bankruptcy, liquidation, reconstruction,
winding up, dissolution, administration or reorganisation of any Group Member,
or any of such Group Member's assets or a composition, compromise, assignment or
arrangement with any creditor of any Group Member or any suspension of payments
or moratorium of any indebtedness of any such Group Member, or any other
insolvency proceedings or any analogous procedure or step in any jurisdiction
(including the appointment of any liquidator, receiver, administrator, trustee
or similar officer), including but not limited to, any chapter 11 cases in the
United States of America.

 

"Liability" means any and all Financial Indebtedness of any Group Member in
excess of $5,000,000.

"Other Credit Agreements" means any agreement entered into by any Group Member
relating to Financial Indebtedness.

 

"Parent" means Genco Shipping & Trading Limited, a company incorporated under
the laws of the Marshall Islands with its principal place of business at 299
Park Avenue, 12th Floor, New York, New York 10171.

 

"Termination Event" shall have the meaning given to it in paragraph 4.1 below.

 

1.2All other terms and expressions used in this letter shall have the same
meaning given to them in the Loan Agreement.

1.3This letter is designated as a Finance Document.

1.4This letter replaces the waiver letter dated 30 June 2016 in respect of the
Loan Agreement, entered into between the Agent, the Borrower, the Parent, Baltic
Hornet Limited and Baltic Trading Limited.







--------------------------------------------------------------------------------

 



2Request

We refer to the Loan Agreement and the Guarantees and to your request for a
waiver of:

(a)compliance with clause 10.14 (Additional Security) of the Loan Agreement
pursuant to which the aggregate Fair Market Value of the Vessel and the Other
Vessel (as determined in accordance with clause 10.15 (Fair Market Value
determination) of the Loan Agreement) and the value of additional security being
provided to the Security Agent is more than 135% of the aggregate of (i) the
amount of the Loan then outstanding and (ii) the amount of the Other Loan
outstanding;

(b)compliance with the financial covenants contained in clause 12.2.2(b)
(Financial covenants) of the Loan Agreement and clause 6.8(b) (Undertakings) of
the Guarantees,

for the period commencing on 30 June 2016 through and including 11:59 p.m. (New
York City time) on 15 October 2016 (the "Waiver Period").

3Waiver and Conditions

We hereby agree to waive (the "Waiver") your compliance with and any breach of
(i) clause 10.14 (Additional Security) of the Loan Agreement and (ii) clause
12.2.2(b) (Financial covenants) of the Loan Agreement and clause 6.8(b)
(Undertakings) of the Guarantees during the Waiver Period, subject to the
following conditions being satisfied:

(a)the Waiver in respect of compliance with clause 10.14 (Additional Security)
and clause 12.2.2(b) (Financial covenants) of the Loan Agreement and clause
6.8(b) (Undertakings) of the Guarantees shall apply only in relation to the
Waiver Period; and

(b)on the date of this letter, you provide us with a copy (with an original to
follow) of a certificate from a duly authorised officer of each Security Party
confirming that none of the documents delivered to the Agent pursuant to section
1 (Security Parties) of Part I of Schedule 2 (Conditions Precedent) of the Loan
Agreement, have been amended or modified in any way since the date of their
delivery to the Agent, or copies, certified by a duly authorised officer of the
Security Party in question as true, complete, accurate and neither amended nor
revoked, of any which have been amended or modified.

4Termination of Waiver

4.1The Waiver shall be revoked, shall become null and void ab initio (as if it
were never executed) and shall cease to be in full force and effect
automatically and with immediate effect if any event specified in paragraph
4.1(a) to (g) below occurs (each a "Termination Event"), unless such Termination
Events are expressly waived by the Agent, acting on the instructions of the
Majority Lenders:

(a)an Event of Default has occurred which has not been waived or forborne;

(b)the occurrence of an event of default under any Other Credit Agreements which
are not otherwise waived or forborne;

(c)you are in breach of any of your obligations under this letter;







--------------------------------------------------------------------------------

 



(d)any creditor takes Enforcement Action against any Group Member and such
Enforcement Action is triggered by or triggers an event of default (however
described in any other agreement relating to Financial Indebtedness of such
Group Member) which is not waived or forborne;

(e)the cash and Cash Equivalents of the Parent and its Subsidiaries are less
than $25,000,000;

(f)on the earlier of:

(i) the date which falls ten (10) days after the date of this letter, if
Sinosure has not provided its approval to the Waiver in a form satisfactory to
the Agent; and

(ii) the date on which Sinosure confirms to the Agent that it does not approve
the Waiver; or

(g)any waivers or consent letters in relation to any Other Credit Agreements
cease to be in full force and effect or any party thereto denies or disaffirms
their obligations thereunder.

 

5Finance Parties' Rights

5.1Nothing in this letter shall prevent the Finance Parties from taking any
Enforcement Action after the Waiver Period or after the Waiver ceases to apply
in respect of any Event of Default which has occurred or may occur during the
Waiver Period or which occurs or continues after the termination of the Waiver,
regardless of whether such Event of Default occurred prior to or during the
Waiver Period.  Accordingly, this letter shall not constitute any waiver by the
Finance Parties of any breach or default by any Group Member and the Finance
Parties reserve all rights in relation thereto (the "Reservation"), except as
otherwise expressly set out in this letter and subject only to the terms of this
letter.

5.2Neither the passing of time nor any inaction, action, omission, statement or
discussion by, or on the part of, any Finance Party in relation to all matters
referred to above or any other matter arising under the Finance Documents shall
be taken in any way as constituting a waiver of, or as prejudicing or limiting,
any of the rights, powers or remedies which that Finance Party may now, or
hereafter, have under and pursuant to the Finance Documents or otherwise.

5.3The Reservation is made without prejudice to, and without intention of
amending, clause 33 (Remedies and Waivers) of the Loan Agreement, the content of
which is hereby expressly repeated and averred.

5.4Nothing in this letter, any document or in any correspondence, meeting or
discussion a Finance Party has had or may have with any Group Member in relation
to (i) the matters related to the Waiver, (ii) any other Events of Default which
occur or may occur after the date of this letter, (iii) the refinancing or
restructuring of the Borrowers' Loan and other obligations under the Finance
Documents or (iv) any other matters shall, except as otherwise expressly
provided in this letter:

(a)prejudice the position of the Finance Parties under the Finance Documents or
be construed as a waiver of any Group Member's obligations under or pursuant to
the Finance Document to which that Group Member is a party; or

(b)be deemed to constitute an amendment or waiver of any provision of the Loan
Agreement, the Guarantee or any other Finance Document or a commitment to amend,
waive or restructure any provision in the Loan Agreement, the Guarantee or any
other Finance Document.

 







--------------------------------------------------------------------------------

 



Any such correspondence, meeting or discussion in each case shall be entirely
without prejudice to the rights, powers and remedies of the Finance Parties
under or in respect of the Loan Agreement, the Guarantee or any other Finance
Document and all such rights, powers and remedies are expressly reserved.

6Undertakings, Representations and Warranties

6.1During the Waiver Period, you shall promptly notify us if:

(i)        a Termination Event occurs or is reasonably likely to occur; or

(ii)       any Enforcement Action is commenced against a Group Member.

6.2During the Waiver Period you shall promptly notify us if any Group Member
enters into any amendment or waiver in relation to any agreement in respect of
any Financial Indebtedness of any Group Member and shall inform the Agent of the
content of the amendment or waiver.

6.3During the Waiver Period, the Borrower undertakes that except to the extent
subject to the Waiver it will not use any actions taken by any Lender in
connection with the Loan Agreement as a basis to assert any claims or defences
of any kind or nature against any Lender in connection with its respective
rights and remedies under any Finance Document, including without limitation any
Lender’s rights to take enforcement actions, and the Borrower hereby waives any
and all such claims or defences.

6.4During the Waiver Period, the Borrower undertakes and acknowledges that the
Lenders are entitled to receive, have received and may continue to receive
information regarding the Group under or in connection with the Finance
Documents. The Security Parties agree that nothing in this letter shall in any
way impede, impair, limit or restrict any Lender’s rights to obtain and use such
information in any manner and for any purpose permitted under the Finance
Documents.

6.5The Borrower hereby represents and warrants that (a) the representations and
warranties of the Security Parties set forth in the each of the Finance
Documents are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of such date except to the
extent such representations and warranties specifically relate to an earlier
date and (b) after giving effect to the Waiver, no event has occurred and is
continuing which constitutes a default or Event of Default under any Finance
Document or which could reasonably be expected to lead to an Event of Default.

6.6The Security Parties affirm all of their obligations under each Finance
Document as modified hereby and agree that this letter shall not operate to
reduce or discharge their obligations under any Finance Document.

7Continuing Security

You confirm that any Encumbrance created and/or any guarantee granted by the
Security Parties in favour of any of the Finance Parties remains in full force
and effect and is not in any way affected by this letter.

8Counterparts and applicable law

8.1This letter may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this letter.







--------------------------------------------------------------------------------

 



8.2This letter and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

Please confirm your agreement to the terms of this letter by signing and
returning a duplicate of this letter to us.

Yours faithfully

/s/ Rajbir Talwar

/s/ Urvashi Zutshi

 

Urvashi Zutshi

 

Managing Director

For and on behalf of

ABN AMRO Capital USA LLC 

(as Agent acting on the instructions of the Majority Lenders)

 







--------------------------------------------------------------------------------

 



Confirmed and agreed on 9 August 2016

for an on behalf of

 

 

/s/

 

/s/ Apostolos Zafolias

 

Baltic Wasp Limited

 

(as a Borrower)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Genco Shipping & Trading Limited

 

(as Guarantor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Trading Limited

 

(as Pledgor)

 

 

 

 

 

/s/ Apostolos Zafolias

 

Baltic Hornet Limited

 

(as Other Borrower)

 

 



--------------------------------------------------------------------------------